Exhibit 10.17

SECURITY AGREEMENT

dated as of

August 22, 2011

between

CCT Funding LLC, as Borrower

and

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE  

Section 1.

 

Definitions

     1   

Section 2.

 

Grant of Transaction Liens

     5   

Section 3.

 

General Representations and Warranties

     6   

Section 4.

 

Further Assurances; General Covenants

     7   

Section 5.

 

Investment Property

     9   

Section 6.

 

Deposit Accounts

     10   

Section 7.

 

Bank Loans

     10   

Section 8.

 

Operation of Collateral Accounts

     11   

Section 9.

 

Right to Vote

     11   

Section 10.

 

Remedies upon Event of Default

     11   

Section 11.

 

Application of Proceeds

     13   

Section 12.

 

Fees and Expenses; Indemnification

     14   

Section 13.

 

Authority to Administer Collateral

     15   

Section 14.

 

Limitation on Duty in Respect of Collateral

     16   

Section 15.

 

General Provisions Concerning The Administrative Agent

     16   

Section 16.

 

Termination of Transaction Liens; Release of Collateral

     17   

Section 17.

 

Notices

     18   

Section 18.

 

No Implied Waivers; Remedies Not Exclusive

     18   

Section 19.

 

Successors and Assigns

     18   

Section 20.

 

Amendments and Waivers

     18   

Section 21.

 

Choice of Law

     19   

Section 22.

 

Waiver of Jury Trial

     19   

Section 23.

 

Severability

     19   



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A Perfection Certificate



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of August 22, 2011 is
entered into by and among CCT FUNDING LLC, as Borrower, and DEUTSCHE BANK AG,
NEW YORK BRANCH, as Administrative Agent.

RECITALS:

The Borrower is entering into the Credit Agreement described in Section 1
hereof, pursuant to which the Borrower intends to borrow funds for the purpose
of investing on a leveraged basis in Fund Investments.

The Borrower is willing to secure, its obligations to the Secured Parties under
the Credit Documents, by granting Liens on its assets to the Administrative
Agent, for the benefit of the Secured Parties, as provided in the Collateral
Documents;

WHEREAS, the Lenders are not willing to make loans under the Credit Agreement
unless the foregoing obligations of the Borrower are secured as described above;

WHEREAS, upon any foreclosure or other enforcement of the Credit Documents, the
net proceeds of the Collateral are to be received by or paid over to the
Administrative Agent and applied as provided herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions.

(a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in subsection (b) or (c) of this Section 1 have, as used
herein, the respective meanings provided for therein.

(b) Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:

 

Term

   UCC  

Account

     9-102   

Authenticate

     9-102   

Chattel Paper

     9-102   

Deposit Account

     9-102   

Document

     9-102   



--------------------------------------------------------------------------------

Term

   UCC

Entitlement Holder

   8-102

Entitlement Order

   8-102

Financial Asset

   8-102 & 103

General Intangibles

   9-102

Instrument

   9-102

Investment Property

   9-102

Record

   9-102

Securities Account

   8-501

Securities Intermediary

   8-102

Security

   8-102 & 103

Security Entitlement

   8-102

Supporting Obligations

   9-102

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“Agreement” has the meaning set forth in the preamble.

“Asset Contribution Agreement” means the Asset Contribution Agreement dated as
of August 22, 2011 between Corporate Capital Trust, Inc., as contributor, and
CCT Funding LLC, as contributee.

“Assignment Agreement” shall mean, with respect to any Bank Loan, an “Assignment
and Acceptance Agreement,” “Assignment and Assumption Agreement” or other
assignment or transfer document in the form required under the terms of such
Bank Loan to assign interests and/or obligations in respect of such Bank Loan
or, if there is no required form, in such form as is reasonably acceptable to
Administrative Agent.

“Cash Collateral Account” has the meaning set forth in the Custodial Agreement.

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Collateral Documents, including the items specified in
Section 2(a) below.

 

2



--------------------------------------------------------------------------------

“Collateral Accounts” means the Custodial Account, the Cash Collateral Account,
the Administrative Expense Sub-account and any additional accounts or
sub-accounts established by the Custodian pursuant to the Custodial Agreement.

“Collateral Documents” means this Agreement, the Custodial Agreement and any
other supplemental or additional security agreements, control agreements,
custodial agreements or similar instruments delivered pursuant to the Credit
Documents.

“Control” has the following meanings:

(a) when used with respect to any Security or Security Entitlement, the meaning
specified in UCC Section 8-106; and

(b) when used with respect to any Deposit Account, the meaning specified in UCC
Section 9-104.

“Credit Agreement” means the Credit Agreement dated as of August 22, 2011
between CCT Funding LLC, as borrower, and Deutsche Bank AG, New York Branch, as
lender and as administrative agent, and each other lender party thereto from
time to time, as amended.

“Custodial Account” has the meaning set forth in the Custodial Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, from time to time, and any successor statute.

“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to the Borrower or other counsel, in either case approved by the
Administrative Agent) addressed and delivered to the Administrative Agent.

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A, completed and supplemented with the schedules contemplated thereby to
the satisfaction of the Administrative Agent, and signed by an Authorized
Representative of the Borrower and a Responsible Officer of the Manager (which
could be the same person as the Authorized Representative).

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)

 

3



--------------------------------------------------------------------------------

in the Collateral at such time. For example, “Pledged Fund Investment” means a
Fund Investment that is included in the Collateral at such time.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the Borrower against third parties for loss
of, damage to or destruction of, or for proceeds payable under, or unearned
premiums with respect to, policies of insurance in respect of, any Collateral,
and any condemnation or requisition payments with respect to any Collateral.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release Conditions” means the following conditions for terminating all the
Transaction Liens:

(i) the Commitment under the Credit Agreement shall have expired or been
terminated; and

(ii) all Secured Obligations shall have been paid in full.

“Secured Obligations” means all principal of all Loans outstanding from time to
time under the Credit Agreement, all interest (including Post-Petition Interest)
on such Loans and all other amounts now or hereafter payable by the Borrower to
the Secured Parties pursuant to the Credit Documents.

“Secured Parties” means the Administrative Agent and the Lenders.

“Transaction Liens” means the Liens granted by the Borrower under the Collateral
Documents.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the

 

4



--------------------------------------------------------------------------------

provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

(d) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections and Exhibits shall be construed to refer to Sections of, and Exhibits
to, this Agreement and (v) the word “property” shall be construed to refer to
any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 2. Grant of Transaction Liens.

(a) The Borrower, in order to secure the Secured Obligations, grants to the
Administrative Agent for the benefit of the Secured Parties a continuing
security interest in all the following property of the Borrower whether now
owned or existing or hereafter acquired or arising and regardless of where
located:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all General Intangibles (including, all right, title and interest of the
Borrower in, to and under (1) all Bank Loans, (2) the Management Agreement,
(3) the Custodial Agreement, and (4) the Asset Contribution Agreement);

(vi) all Instruments;

 

5



--------------------------------------------------------------------------------

(vii) all Investment Property;

(viii) all books and records (including documentation, credit files, computer
programs, printouts and other computer materials and records) of the Borrower
pertaining to any of the Collateral;

(ix) (1) the Collateral Accounts, (2) all Financial Assets credited to the
Collateral Accounts from time to time and all Security Entitlements in respect
thereof and (3) all Cash held in the Collateral Accounts from time to time; and

(x) all Proceeds of the Collateral described in the foregoing clauses
(i) through (ix).

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The Transaction Liens are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of the Borrower with respect to
any of the Collateral or any transaction in connection therewith.

Section 3. General Representations and Warranties. The Borrower represents and
warrants that:

(a) It has good and marketable title to all its Collateral, free and clear of
any Lien other than Permitted Liens.

(b) It has not performed any acts that would reasonably be likely to prevent the
Administrative Agent from enforcing any of the provisions of the Credit
Documents or that would limit the Administrative Agent in any such enforcement.
No financing statement, security agreement, mortgage or similar or equivalent
document or instrument covering all or part of the Collateral owned by the
Borrower is on file or of record in any jurisdiction in which such filing or
recording would be effective to perfect or record a Lien on such Collateral.
After the Closing Date, no Collateral owned by the Borrower will be in the
possession or under the Control of any other Person having a claim thereto or
security interest therein, other than a Permitted Lien.

(c) The Transaction Liens on all Collateral owned by the Borrower (i) have been
validly created, (ii) will attach to each item of such Collateral on the

 

6



--------------------------------------------------------------------------------

Closing Date (or, if the Borrower first obtains rights thereto on a later date,
on such later date) and (iii) when so attached, will secure all the Secured
Obligations.

(d) It has delivered a Perfection Certificate to the Administrative Agent. The
information set forth therein is correct and complete in all material respects
as of the Closing Date.

(e) When UCC financing statements describing the Collateral as “all personal
property” or “all assets” have been filed in the offices specified in such
Perfection Certificate, the Transaction Liens will constitute perfected security
interests in the Collateral owned by the Borrower to the extent that a security
interest therein may be perfected by filing pursuant to the UCC, prior to all
Liens and rights of others therein. Except for the filing of such UCC financing
statements, no registration, recordation or filing with any governmental body,
agency or official is required in connection with the execution or delivery of
the Collateral Documents or is necessary for the validity or enforceability
thereof or for the perfection or due recordation of the Transaction Liens or for
the enforcement of the Transaction Liens.

Section 4. Further Assurances; General Covenants. The Borrower covenants as
follows:

(a) It will, from time to time, at its own expense, execute, deliver, file and
record any statement, assignment, instrument, document, agreement or other paper
and take any other action (including any filing of financing or continuation
statements under the UCC) that from time to time may be reasonably necessary or
desirable, or that the Administrative Agent may reasonably request, in order to:

(i) create, preserve, perfect, confirm or validate the Transaction Liens on the
Collateral;

(ii) in the case of any Collateral Account, cause the Administrative Agent to
have Control thereof;

(iii) enable the Administrative Agent and the other Secured Parties to obtain
the full benefits of the Credit Documents;

(iv) enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of the Collateral (including, from time
to time, duly execute and deliver to the Administrative Agent or the relevant
assignee (as directed by the Administrative Agent) such Assignment Agreements
and other documents and instruments determined by the Administrative Agent to be
reasonably

 

7



--------------------------------------------------------------------------------

necessary to effect or evidence any assignment, purchase or other transfer of
Bank Loans as the Administrative Agent may request).

To the extent permitted by applicable law, the Borrower authorizes the
Administrative Agent to (A) execute and file such financing statements or
continuation statements without the Borrower’s signature appearing thereon and,
(B) upon the occurrence and during the continuance of an Event of Default,
execute, deliver and complete, and seek required consents in respect of, any
Assignment Agreement delivered by the Borrower with respect to any Bank Loan
pursuant to Section 7. The Borrower agrees that the Administrative Agent may
utilize a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement as a financing statement. The Borrower
constitutes the Administrative Agent its attorney-in-fact to (1) execute and
file all filings required or so requested for the foregoing purposes and,
(2) upon the occurrence and during the continuance of an Event of Default,
execute, deliver and complete, and seek required consents in respect of, any
Assignment Agreement delivered by the Borrower with respect to any Bank Loan,
all acts of such attorney being hereby ratified and confirmed; and such power,
being coupled with an interest, shall be irrevocable until all the Transaction
Liens granted by the Borrower terminate pursuant to Section 16. The Borrower
will pay the costs of, or incidental to, any recording or filing of any
financing or continuation statements or other documents recorded or filed
pursuant hereto.

(b) The Borrower will not (i) change its name or corporate structure,
(ii) change its location (determined as provided in UCC Section 9-307) or
(iii) become bound, as provided in UCC Section 9-203(d) or otherwise, by a
security agreement entered into by another Person, unless it shall have given
the Administrative Agent prior notice thereof and delivered an Opinion of
Counsel with respect thereto in accordance with Section 4(c).

(c) At least 30 days before it takes any action contemplated by Section 4(b),
the Borrower will, at its own expense, cause to be delivered to the
Administrative Agent an Opinion of Counsel, in form and substance satisfactory
to the Administrative Agent, to the effect that (i) all financing statements and
amendments or supplements thereto, continuation statements and other documents
required to be filed or recorded in order to perfect and protect the Transaction
Liens against all creditors of and purchasers from the Borrower after it takes
such action (except any continuation statements specified in such Opinion of
Counsel that are to be filed more than six months after the date thereof) have
been filed or recorded in each office necessary for such purpose, (ii) all fees
and taxes, if any, payable in connection with such filings or recordations have
been paid in full and (iii) except as otherwise agreed by the Administrative
Agent, such action will not adversely affect the perfection or priority of the
Transaction Lien on any

 

8



--------------------------------------------------------------------------------

Collateral after it takes such action or the accuracy of the representations and
warranties herein relating to such Collateral.

(d) It will notify the Administrative Agent as soon as it has knowledge or
reasonable belief that the value of any Collateral has been or may be materially
impaired (including as a result of a Default or Event of Default occurring with
respect to any Collateral).

(e) It will, promptly upon request, provide to the Administrative Agent all
information and evidence concerning the Collateral that the Administrative Agent
may reasonably request from time to time to enable it to enforce the provisions
of the Collateral Documents.

(f) It agrees that any financing statement may contain an indication or
description of the Collateral that describes such property in any manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Administrative Agent herein, including describing such
property as “all assets, whether now owned or hereafter acquired” or “all
personal property, whether now owned or hereafter acquired”.

Section 5. Investment Property. The Borrower represents, warrants and covenants
to the Secured Parties as follows:

(a) Securities and Security Entitlements. On or prior to the Closing Date, the
Borrower will deliver or cause to be delivered to the Custodian, in the manner
specified in Section 5(c), all Securities, Security Entitlements and negotiable
Instruments then owned by the Borrower, for credit by the Custodian to the
Custodial Account. Thereafter, whenever the Borrower acquires any other
Security, Security Entitlement or negotiable Instrument, the Borrower will, as
promptly as practicable, cause such Security, Security Entitlement or negotiable
Instrument to be delivered to the Custodian, in the manner specified in
Section 5(c), for credit by the Custodian to the Custodial Account.

(b) Perfection as to Security Entitlements. Upon the execution and delivery of
the Custodial Agreement by the parties thereto, so long as any Financial Asset
owned by the Borrower is credited to the Custodial Account, (i) the Transaction
Lien on the Borrower’s Security Entitlement in respect of such Financial Asset
will be perfected, subject to no Liens or rights of others (except Permitted
Liens), (ii) the Administrative Agent will have Control of such Security
Entitlement and (iii) no action based on an adverse claim to such Security
Entitlement or such Financial Asset, whether framed in conversion, replevin,
constructive trust, equitable lien or other theory, may be asserted against any
Secured Party.

 

9



--------------------------------------------------------------------------------

(c) Delivery. All Securities, Security Entitlements and negotiable Instruments
shall be delivered to the Custodian in the manner specified in the definition of
“delivery” under the Credit Agreement.

Section 6. Deposit Accounts. The Borrower represents, warrants and covenants to
the Secured Parties as follows:

(a) Deposit of Cash. On or prior to the Closing Date, the Borrower will deposit
or cause to be deposited in the Cash Collateral Account (or, to the extent
permitted under Section 4.01(g) of the Credit Agreement, the Administrative
Expense Sub-account) all Cash then owned by the Borrower. Thereafter, the
Borrower will cause all Cash owned by Borrower from time to time, including all
Cash Distributions received with respect to assets held in the Collateral
Accounts and all Proceeds of Collateral, to be deposited in the Cash Collateral
Account, to be held and administered as provided under the Credit Documents.

(b) Perfection as to Deposit Accounts. Upon the execution and delivery of the
Custodial Agreement by the parties thereto, (i) the Transaction Lien on the Cash
Collateral Account and the Administrative Expense Sub-account will be perfected,
subject to no Liens or rights of others (except Permitted Liens) and (ii) the
Administrative Agent will have Control of such Collateral Accounts.

Section 7. Bank Loans. The Borrower represents, warrants and covenants to the
Secured Parties as follows:

(a) Delivery of Assignment Agreements. On or prior to the Closing Date, the
Borrower will deliver to the Custodian three Assignment Agreements in respect of
each Bank Loan then owned by the Borrower, each undated and duly executed in
blank by the Borrower as assignor. Thereafter, promptly upon its acquisition of
any interest in a Bank Loan, the Borrower will deliver to the Administrative
Agent three Assignment Agreements in respect of such Bank Loan, each undated and
duly executed in blank by the Borrower as assignor.

(b) Delivery of Promissory Notes. On or prior to the Closing Date, in respect of
each Bank Loan owned by the Borrower that is evidenced by a promissory note, but
excluding any Participation Interests, the Borrower will deliver the original of
such promissory note to the Custodian, to be held by the Custodian as agent and
bailee of the Administrative Agent pursuant to the Custodial Agreement.
Thereafter, promptly upon its acquisition of any interest in a Bank Loan that is
evidenced by a promissory note, but excluding any Participation Interests, the
Borrower will deliver the original of such promissory note to the Custodian, to
be held by the Custodian as agent and bailee of the Administrative Agent
pursuant to the Custodial Agreement.

 

10



--------------------------------------------------------------------------------

(c) Delivery of Participation Agreements. On or prior to the Closing Date, in
respect of each Participation Interest owned by the Borrower, the Borrower will
deliver a copy of the applicable participation agreement to the Custodian, to be
held by the Custodian as agent and bailee of the Administrative Agent pursuant
to the Custodial Agreement. Thereafter, promptly upon its entry into any
Participation Interest, the Borrower will deliver a copy of the applicable
participation agreement to the Custodian, to be held by the Custodian as agent
and bailee of the Administrative Agent pursuant to the Custodial Agreement.

Section 8. Operation of Collateral Accounts.

(a) If an Event of Default shall have occurred and is continuing, the
Administrative Agent may (i) instruct the Custodian to retain all cash and
investments then held in any Collateral Account, (ii) instruct the Custodian to
liquidate any or all investments held therein and/or (iii) withdraw any amounts
held therein and apply such amounts as provided in Section 10.

(b) If immediately available cash on deposit in any Collateral Account is not
sufficient to make any distribution or withdrawal to be made pursuant hereto,
the Administrative Agent will cause to be liquidated, as promptly as
practicable, such investments held in or credited to such Collateral Account as
shall be required to obtain sufficient cash to make such distribution or
withdrawal and, notwithstanding any other provision hereof, such distribution or
withdrawal shall not be made until such liquidation has taken place.

Section 9. Right to Vote. (a) Unless an Event of Default shall have occurred and
is continuing, the Borrower will have the right, from time to time, to vote and
to give consents, ratifications and waivers with respect to any Pledged Fund
Investment or any other Collateral.

(b) If an Event of Default shall have occurred and is continuing, the
Administrative Agent will have the right to the extent permitted by law to vote,
to give consents, ratifications and waivers and to take any other action with
respect to the Pledged Fund Investments, with the same force and effect as if
the Administrative Agent were the absolute and sole owner thereof, and the
Borrower will take all such action as the Administrative Agent may reasonably
request from time to time to give effect to such right.

Section 10. Remedies upon Event of Default. (a) If an Event of Default shall
have occurred and is continuing (for the avoidance of doubt, upon commencement
by the Administrative Agent of any of the remedies set forth herein or in any of
the other Credit Documents or upon notice by the Administrative Agent to the
Borrower or the Manager that it intends to promptly commence the exercise of any
such remedies, such Event of Default shall be

 

11



--------------------------------------------------------------------------------

deemed to be continuing, and may not be cured or curable by any subsequent
actions or events), the Administrative Agent may exercise (or cause its
sub-agents to exercise) any or all of the remedies available to it (or to such
sub-agents) under the Credit Documents.

(b) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and is continuing, the Administrative Agent may exercise all
the rights of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) with respect to any Collateral. In
addition, the Administrative Agent may, without being required to give any
notice, except as herein provided or as may be required by mandatory provisions
of law, withdraw all cash held in the Collateral Accounts and apply such cash as
provided in Section 11 and, if there shall be no such cash or if such cash shall
be insufficient to pay all the Secured Obligations (except for contingent
indemnity obligations in respect of which no claim has been asserted in writing)
in full, sell, lease, license or otherwise dispose of the Collateral or any part
thereof at such place or places as the Administrative Agent deems best, and for
cash, credit or any combination thereof or for future delivery, at public or
private sale, without demand of performance to effect any such disposition or of
the time or place thereof, and the Administrative Agent or any one else may be
the purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise) of the Borrower, any such demand, right or equity being hereby
expressly waived and released. The Borrower hereby agrees that in the case of
any Collateral that is a Bank Loan, the Administrative Agent may effect any such
disposition by selling such Bank Loan in a private sale in which the
Administrative Agent is the purchaser followed by a sale by the Administrative
Agent of participations in such Bank Loan to one or more third parties (who may
be affiliates of a Secured Party), and that such manner of disposition shall be
deemed to be commercially reasonable. The Borrower shall remain liable to the
Secured Parties for any deficiency following any such sale of Collateral. In
addition to the foregoing remedies, the Administrative Agent may take any action
that is necessary in Administrative Agent’s sole good faith discretion to
protect, preserve or enforce its rights hereunder or to reduce any risk of loss
that it may suffer.

(c) The Administrative Agent may adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned. Notice of any such sale or other disposition shall be
given to the Borrower to the extent required by Section 13 and by applicable
law. If so requested by the Administrative Agent or by any buyer of the
Collateral or any part thereof, the Borrower shall further ratify and confirm

 

12



--------------------------------------------------------------------------------

any action taken pursuant to the power of attorney granted herein by executing
and delivering to the Administrative Agent or to such buyer or buyers at the
expense of the Borrower all instruments of assignment, conveyance or transfer,
releases, instructions and entitlement orders as may be designated in any such
request.

(d) Neither the Administrative Agent nor any Secured Party shall incur any
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to this Section 10 conducted in a commercially reasonable
manner. The Borrower hereby waives any claims against the Administrative Agent
and the Secured Parties arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.

(e) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and is continuing, the Administrative Agent may, pursuant
hereto and the Management Agreement, terminate (or cause to be terminated) the
Management Agreement and replace (or cause to be replaced) the Manager with an
institution selected by the Administrative Agent in its sole and absolute
discretion (which may be Deutsche Bank AG or any of its Affiliates) legally
qualified, permitted under applicable law and with the capacity to assume the
responsibilities, duties and obligations of the Manager under the Credit
Documents and the Management Agreement.

(f) Notwithstanding anything to the contrary contained herein, none of the
rights of the Administrative Agent specifically identified herein are intended
to limit the rights of the Administrative Agent or any other Secured Party under
the Credit Documents.

Section 11. Application of Proceeds. If an Event of Default shall have occurred
and is continuing, the Administrative Agent shall apply (i) any Cash held in the
Collateral Accounts and (ii) the Proceeds of any sale or other disposition of
all or any part of the Collateral, in the following order of priority:

first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Administrative Agent,
and all expenses, liabilities and advances incurred or made by the
Administrative Agent in connection with the Credit Documents, and any other
amounts then due and payable to the Administrative Agent pursuant to Section 12
of this Agreement or Section 9.01 of the Credit Agreement;

 

13



--------------------------------------------------------------------------------

second, to pay ratably all interest (including Post-Petition Interest) on the
Secured Obligations (except for contingent indemnity obligations in respect of
which no claim has been asserted in writing) payable under the Credit Agreement,
until payment in full of all such interest and fees shall have been made;

third, to pay the unpaid principal of the Secured Obligations (except for
contingent indemnity obligations in respect of which no claim has been asserted
in writing) ratably, until payment in full of the principal of all Secured
Obligations (except for contingent indemnity obligations in respect of which no
claim has been asserted in writing) shall have been made (or so provided for);

fourth, to pay all other Secured Obligations (except for contingent indemnity
obligations in respect of which no claim has been asserted in writing) ratably,
until payment in full of all such other Secured Obligations (except for
contingent indemnity obligations in respect of which no claim has been asserted
in writing) shall have been made (or so provided for); and

finally, to pay to the Borrower, or as a court of competent jurisdiction may
direct, any surplus then remaining from such Cash or the Proceeds of the
Collateral;

The Administrative Agent may make such distributions hereunder in cash or in
kind or, on a ratable basis, in any combination thereof.

Section 12. Fees and Expenses; Indemnification. (a) The Borrower will forthwith
upon demand pay to the Administrative Agent:

(i) the amount of any taxes that the Administrative Agent may have been required
to pay by reason of the Transaction Liens or to free any Collateral from any
other Lien thereon;

(ii) the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel and other experts,
that the Administrative Agent may incur in connection with (x) the
administration or enforcement of the Credit Documents, including such expenses
as are incurred to preserve the value of the Collateral or the validity,
perfection, rank or value of any Transaction Lien, (y) the collection, sale or
other disposition of any Collateral or (z) the exercise by the Administrative
Agent of any of its rights or powers under the Credit Documents;

 

14



--------------------------------------------------------------------------------

(iii) the amount of any fees that the Borrower shall have agreed in writing to
pay to the Administrative Agent and that shall have become due and payable in
accordance with such written agreement; and

(iv) the amount required to indemnify the Administrative Agent for, or hold it
harmless and defend it against, any loss, liability or expense (including the
reasonable fees and expenses of its counsel and any experts or sub-agents
appointed by it hereunder) incurred or suffered by the Administrative Agent in
connection with the Credit Documents, except to the extent that such loss,
liability or expense directly and primarily arises from the Administrative
Agent’s gross negligence or willful misconduct or a breach of any duty that the
Administrative Agent has under this Agreement (after giving effect to
Section 14).

Any such amount not paid to the Administrative Agent on demand will bear
interest for each day thereafter until paid at a rate per annum equal to the
Adjusted LIBO Rate in effect from time to time plus the Applicable Margin plus
2%.

(b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Collateral
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Administrative Agent or as otherwise required by law.

Section 13. Authority to Administer Collateral. The Borrower irrevocably
appoints the Administrative Agent its true and lawful attorney, with full power
of substitution, in the name of the Borrower or otherwise, for the sole use and
benefit of the Secured Parties, but at the Borrower’s expense, to the extent
permitted by law to exercise, at any time and from time to time following the
occurrence and continuance of an Event of Default, all or any of the following
powers with respect to all or any of the Collateral:

(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(c) to sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Administrative Agent were the
absolute owner thereof,

(d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto,

 

15



--------------------------------------------------------------------------------

provided that, except in the case of Collateral that threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Administrative Agent will give the Borrower prior written notice of the time and
place of any public sale thereof or the time after which any private sale or
other intended disposition thereof will be made (which the parties agree may be
less than ten (10) days prior thereto); provided that, if no notice of such
action is required under the UCC, then the Borrower agrees that no such notice
shall be required hereunder. Any such notice shall (i) contain the information
specified in UCC Section 9-613, (ii) be Authenticated and (iii) be sent to the
parties required to be notified pursuant to UCC Section 9-611(c); provided that,
if the Administrative Agent fails to comply with this sentence in any respect,
its liability for such failure shall be limited to the liability (if any)
imposed on it as a matter of law under the UCC.

Section 14. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises directly and primarily from the Administrative Agent’s
gross negligence or willful misconduct.

Section 15. General Provisions Concerning The Administrative Agent.

(a) The provisions of Article 8 of the Credit Agreement shall inure to the
benefit of the Administrative Agent, and shall be binding upon the Borrower and
all Secured Parties, in connection with this Agreement and the other Collateral
Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Credit Documents that the
Administrative Agent is required in writing to exercise by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.13 of the Credit Agreement), and
(iii) except as expressly set forth in the Credit Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for any
failure to disclose, any information

 

16



--------------------------------------------------------------------------------

relating to the Borrower that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be responsible for the existence, genuineness or
value of any Collateral or for the validity, perfection, priority or
enforceability of any Transaction Lien, whether impaired by operation of law or
by reason of any action or omission to act on its part under the Collateral
Documents. The Administrative Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Secured Party.

(b) Sub-Agents and Related Parties. The Administrative Agent may perform any of
its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of Section 14 and this Section shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent.

(c) Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Credit Documents, including determining the amounts of the
Secured Obligations or whether any action has been taken under any Collateral
Document, the Administrative Agent will be entitled to rely on information from
(i) its own records for information as to the Secured Parties, their Secured
Obligations and actions taken by them, (ii) any Secured Party for information as
to its Secured Obligations and actions taken by it, to the extent that the
Administrative Agent has not obtained such information from its own records, and
(iii) the Borrower, to the extent that the Administrative Agent has not obtained
information from the foregoing sources.

(d) Refusal to Act. The Administrative Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Party or any agent, trustee
or similar representative thereof that, in the Administrative Agent’s opinion,
(i) is contrary to law or the provisions of any Collateral Document, (ii) may
expose the Administrative Agent to liability (unless the Administrative Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Secured Parties that gave such notice, consent, direction or instruction)
or (iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.

Section 16. Termination of Transaction Liens; Release of Collateral.

(a) The Transaction Liens shall terminate when the Administrative Agent has
determined that all the Release Conditions have been satisfied.

 

17



--------------------------------------------------------------------------------

(b) At any time before the Transaction Liens terminate, the Administrative Agent
may, at the written request of the Borrower, (i) release any Collateral (but not
all or substantially all the Collateral) with the prior written consent of the
Required Lenders or (ii) release all or substantially all the Collateral with
the prior written consent of all Lenders.

(c) Upon any sale of a Fund Investment or any other Collateral in accordance
with the terms of the Credit Agreement, the Transaction Lien thereon shall
automatically terminate, without any action by the Borrower or the
Administrative Agent.

(d) Upon any termination of a Transaction Lien or release of Collateral, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
Borrower such documents as the Borrower shall reasonably request to evidence the
termination of such Transaction Lien or the release of such Collateral, as the
case may be.

Section 17. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 9.03 of the Credit
Agreement.

Section 18. No Implied Waivers; Remedies Not Exclusive. No failure by the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Secured Party of any right
or remedy under any Credit Document preclude any other or further exercise
thereof or the exercise of any other right or remedy. The rights and remedies
specified in the Credit Documents are cumulative and are not exclusive of any
other rights or remedies provided by law.

Section 19. Successors and Assigns. This Agreement is for the benefit of the
Administrative Agent and the other Secured Parties. If all or any part of any
Secured Party’s interest in any Secured Obligation is assigned or otherwise
transferred in accordance with Section 9.05 of the Credit Agreement, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Borrower and its successors and assigns.

Section 20. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent,
with the consent of such Lenders as are required to consent thereto under
Section 9.13 of the Credit Agreement. No such waiver, amendment

 

18



--------------------------------------------------------------------------------

or modification shall be binding upon the Borrower, except with its written
consent.

Section 21. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

Section 22. Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
COLLATERAL DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 23. Severability. If any provision of any Credit Document is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions of the Credit Documents shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Secured Parties in order to carry out the intentions of the parties thereto as
nearly as may be possible and (ii) the invalidity or unenforceability of such
provision in such jurisdiction shall not affect the validity or enforceability
thereof in any other jurisdiction.

[Signatures begin on the next page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CCT FUNDING LLC
        as Borrower By:  

CORPORATE CAPITAL TRUST, INC.,

as its Designated Manager

 

By:

  /s/ Andrew Hyltin   Name:   Andrew A. Hyltin   Title:   President and Chief
Executive Officer

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

By:

  /s/ Christopher Caruso   Name:   Title:

 

By:   /s/ David Dirvin   Name:   Title:

[Signature page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

PERFECTION CERTIFICATE

The undersigned is a duly authorized officer of CCT FUNDING LLC (the “Lien
Grantor”). With reference to the Security Agreement dated as of August 22, 2011
between CCT FUNDING LLC, as Borrower, and DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent (terms defined therein being used herein as therein
defined), the undersigned certifies to the Secured Parties as follows:

A. Information Required for Filings and Searches for Prior Filings.

1. Jurisdiction of Organization. The Lien Grantor is a limited liability company
organized under the laws of Delaware.

2. Name. The exact name of the Lien Grantor as it appears in its certificate of
formation is as follows:

CCT Funding LLC

3. Prior Names; Predecessors. (a) Set forth below is each other name that the
Lien Grantor has had since its organization, together with the date of the
relevant change:

None

(b) The Lien Grantor has not changed its corporate structure in any way within
the past five years.

(c) None of the Lien Grantor’s Collateral was acquired from another Person
within the past five years, except

(i) property sold to the Lien Grantor by another Person in the ordinary course
of such other Person’s business;

(ii) property with respect to which the Transaction Liens are to be perfected by
taking possession or control thereof; and

(iii) property contributed by Corporate Capital Trust, Inc. (the “Equity Owner”)
pursuant to the Asset Contribution Agreement dated as of August 22, 2011 between
the Equity Owner and the Borrower.

 

A-1



--------------------------------------------------------------------------------

4. Organizational ID Number. Set forth below is the Organizational
Identification Number, if any, issued by the jurisdiction of organization of the
Lien Grantor.

110824821

5. Chief Executive Office. The chief executive office of the Lien Grantor (or
its place of business if there is only one) is located at the address set forth
below:

 

Mailing Address

  

County

  

State

450 S. Orange Avenue, Orlando, Florida 32801

   Orlando    Florida

B. Search Reports.

Attached hereto as Schedule A is a true copy of a file search report from the
central UCC filing office in Delaware with respect to the Borrower.

C. Absence of Certain Property.

The Lien Grantor does not own any assets of material value which constitute
commercial tort claims, farm products, electronic chattel paper,
letter-of-credit rights which are not supporting obligations or as-extracted
collateral, as each of the foregoing terms is defined in the UCC.

[Signatures begin on the next page]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this          day of
                        , 2011.

 

CCT Funding LLC

By:

      Name:   Title:

[Signature page to Perfection Certificate]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A

to Perfection Certificate

UCC Filing Search

Attached

 

A-4